Holmes, Judge,
delivered the opinion of the court.
The decision of the case depends upon the single question of the sufficiency of the presentment and demand for payment. The protest states that the notary presented the note “at the place of business of L. H. Garnett and found it closed, and made diligent search and inquiry for L. H. Garnett and could not find him.” Under the statute, the notarial protest was evidence of a presentment and demand at the time and in the manner therein stated. The plaintiff, not venturing to rely upon the protest alone, produces the notary himself as a witness. He proves that he went to a store on the levee having the names of Garnett & Braunon on the sides of the door and that he found the store shut up, and upon making further inquiries got such information as to satisfy himself that this store was not then the place of business of the maker. He then proceeds to inquire for the maker at other places on several streets, but gets no information of him. He is unable to state that he made any inquiry for his place *272of residence. The other evidence showed that the maker had a place of residence in the city, where he had resided for many years, and that his name and place of residence were to be found in the City Directory then in use, and that he was at that time at home in the city.
A presentment and demand is to be made of the maker himself in person if he can be found at his place of residence or at his place of business — Simmons v. Belt, 85 Mo. 461; Sto. Prom. Notes, § 40. The notarial protest shows an attempt to make a presentment and demand at his place of business only. The testimony of the notary rebuts the statement of the instrument, and shows that the notary knew it not to be true at the time he made it. The other evidence proves that it had not been the place of business of the maker for some two or three months.
The protest was thus completely rebutted and disproved. There was no satisfactoi'y evidence of any attempt made to find the place of residence. Some inquiries were made for the man himself, but no information was obtained, and thereupon the note was protested. Here was no sufficient presentment and demand, nor was the requisite diligence used to find out the place of residence — Granite Bk. v. Summer, 16 Pick. 392; McKee v. Boswell, 38 Mo. 567.
The first, second and third instructions refused for the defendants should have been given.
The first instruction given by the court for the plaintiff was erroneous. There was no evidence before the court on which to predicate such an instruction.
Judgment reversed and the cause remanded.
The other judges concur.